Case 2:21-cv-01118-JMA-AKT Document 27 Filed 04/30/21 Page 1 of 1 PageID #: 135

 919 THIRD AVENUE, NEW YORK, NY 10022




                                                                        Michael W. Ross
 April 30, 2021                                                         Tel +1 212 891 1600
                                                                        mross@jenner.com
 VIA ECF

 The Honorable A. Kathleen Tomlinson
 United States Magistrate Judge
 U.S.D.C., Eastern District of New York
 100 Federal Plaza, Chambers 914
 Central Islip, NY 11722

 Re:       Albano v. Hain Celestial Group, Inc., Case No. 2:21-cv-1118-JMA-AKT
           Letter Motion for Extension of Deadline to File Responsive Pleading

 Dear Judge Tomlinson:

 I represent Defendant The Hain Celestial Group, Inc. in the above-referenced action. Pursuant to
 Section I.D of this Court’s Individual Practice Rules, I write to request a 60-day extension of Hain
 Celestial’s deadline to file a responsive pleading from May 7, 2021 to July 6, 2021.

 Hain Celestial seeks this extension in light of two pending motions that bear on the status of this
 case: (1) a motion filed by Plaintiffs in this action to consolidate all of the “baby food” lawsuits in
 the United States — including both those against Hain Celestial and those against other
 manufacturers — into a single multidistrict litigation pursuant to 28 U.S.C. § 1407 set for hearing
 on May 28, 2021; and (2) a motion filed by the plaintiffs in Stewart v. Hain Celestial Group, Inc.,
 Case No. 2:21-cv-678 (E.D.N.Y.), to consolidate all of the pending “baby food” lawsuits against
 Hain Celestial into a single proceeding in this District before Judge Seybert. Because an order
 granting either of those motions would result in the reassignment and consolidation of this action,
 it is premature to require Hain Celestial to submit a responsive pleading at this time.

 This is Hain Celestial’s second request for an extension or adjournment of any kind, and the
 extension will not affect any pending deadlines set by Court order. The Court previously agreed
 to extend the deadline for Hain Celestial to respond to the Stewart complaint to June 18, 2021. My
 colleagues have conferred with counsel for Plaintiffs, Douglas J. McNamara, who confirmed that
 Plaintiffs consent to the extension sought herein.


                                                                 Respectfully submitted,

                                                                 /s/ Michael W. Ross       ____
                                                                     Michael W. Ross




 CHICAGO    LONDON   LOS ANGELES    NEW YORK   W ASHINGTON, DC          WWW.JENNER.COM
